PER CURIAM. We' affirm Jesse Hill’s convictions, but remand for the entry of a proper nunc pro tunc order finding Hill competent to stand trial. See Francis v. State, 65 So.3d 103 (Fla. 5th DCA 2011) (holding that where trial court made oral findings that defendant was competent but failed to enter written order of competency, proper remedy was to affirm judgment and -remand case to trial court for entry of nunc pró tunc order finding defendant competent to stand trial). AFFIRMED; REMANDED WITH DIRECTIONS TO ENTER PROPER NUNC PRO TUNC ORDER. COHEN, C.J., and EVANDER and BERGER, JJ., concur.